Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 1 of 24




                        EXHIBIT A
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 2 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 3 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 4 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 5 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 6 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 7 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 8 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 9 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 10 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 11 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 12 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 13 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 14 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 15 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 16 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 17 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 18 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 19 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 20 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 21 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 22 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 23 of 24
Case 4:20-cv-00540 Document 1-1 Filed on 02/18/20 in TXSD Page 24 of 24
